Title: To Thomas Jefferson from Robert Greenhow, 16 June 1825
From: Greenhow, Robert
To: Jefferson, Thomas


dear Sir
New York
June 16th 1825
I fear you have thought me remiss is not having answered your letter ere this—but, I have been unable sooner to obtain the exact information necessary—I have made inquiries from every source and this is the result—I think it necessary to premise that none of the preparations can be obtained before the winter—1 a head injected so as to exhibit the course of the carotids and vertebrals—can be easily obtained2 A dried preparation of the female  genital organs and parts adjacent—This preparation does not exhibit the parts properly and is liable to be destroyed by flies &c—it should be wet—and can be obtained in that manner—3 The heart with the adjacent vessels and thoracic ducts—cannot be obtained unless the vertebal column is attached and is  very difficult of preparation—4 the foetal circulation and penis easily obtained 5 The Testes with artery vein & vas deferens injected  rare & difficult—6 Vessels of mesentery easily got; also bones injected and rendered transparent, in sections of intestines—and of the liver spleen & pancreas—the section of the head to exhibit the falx cerebri either dry or wet—preparations of the lymphatics, of the canalli of bones—, of the bladder & penis dried—, of the heart dried, of the lungs not of the thoracic and abdominal viscera in situ—of the stomach either wet or dry the larynx trachea &c—of the ligaments, pelvis female—foetal  and skeleton perhaps.—morbid preparations occasionally.—These latter are eagerly sought after by the surgeons here—but I will endeavour to obtain what I can—The plaister-cranium is to be had in Philadelphia—I will direct, a friend there to send one on to Mr Peyton in Richmond—Urinary & bilious calculi are very rare—The price of these it is impossible to calculate now—In the winter—I will if you choose to order many of them—upon as moderate terms as possible—my minerals are daily increasing in number and I hope by the fall to be able to send you something worthy of your acceptance—Many of my friends here who have written have promised to present copies of their work to the university—particularly Gnl C Verplanck. Dr Hosach and others—It is more than probable that a great portion of the library of the historical society of this city will ere long be offered for sale—there are many very rare and valuable works in the collection if it is to be sold I will send you a catalogue—My best respects to Mrs Randolph & family—I remain Sir Yrs RespyRobert Greenhow